*719MEMORANDUM **
Rashida Jaffer, a California attorney, appeals pro se from the bankruptcy court’s order dismissing her adversary action for failure to comply with local bankruptcy rules and the bankruptcy court’s instructions. We have jurisdiction pursuant to 28 U.S.C. § 158(d)(1). We review for abuse of discretion, Malone v. U.S. Postal Serv., 833 F.2d 128 (9th Cir.1987), and we affirm.
The bankruptcy court did not abuse its discretion by dismissing the action, with prejudice, after giving Jaffer multiple warnings and considering the factors set forth in Malone. Id.
Jaffer’s remaining contentions are unpersuasive.
Jaffer’s motion to augment the record is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.